Citation Nr: 0909897	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-32 930	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical Center in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Wyoming Medical Center on 
January 11, 2006.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Wyoming Medical Center from 
January 16, 2006 through January 25, 2006. 

3.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Memorial Hospital of Converse 
County from January 26, 2006 through February 10, 2006.

4.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Wyoming Medical Center from 
October 2, 2006, through October 7, 2006.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1961 to May 1964.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from determinations by 
the Fort Harrison, Montana, Department of Veterans Affairs 
Medical Center (VAMC), the agency of original jurisdiction 
(AOJ).  


FINDINGS OF FACT

1.  The Veteran does not have any service-connected 
disabilities.

2.  The Veteran underwent laboratory tests at Wyoming Medical 
Center on January 11, 2006; this care was not rendered in 
response to a medical emergency of such nature that delay 
would have been hazardous to the Veteran's life or health.

3.  The treatment the Veteran received at Wyoming Medical 
Center from January 16, 2006 to January 25, 2006 was not 
rendered in response to a medical emergency of such nature 
that delay would have been hazardous to the Veteran's life or 
health.

4.  The Veteran had Medicare coverage, which provided partial 
payment for the treatment he received at Memorial Hospital of 
Converse County from January 26, 2006 through February 10, 
2006. 

5.  The Veteran had Medicare coverage, which provided payment 
for the treatment he received at Wyoming Medical Center from 
October 2, 2006, to October 7, 2006.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to payment or 
reimbursement of private medical expenses are not met for 
expenses the Veteran incurred at Wyoming Medical Center on 
January 11, 2006.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 17.52, 17.120, 
17.1000-17.1002 (2008); Veterans' Mental Health and Other 
Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 
___ Stat. ___ (2008).

2.  The criteria for establishing entitlement to payment or 
reimbursement of private medical expenses are not met for 
expenses the Veteran incurred at Wyoming Medical Center from 
January 16, 2006 through January 25, 2006.  38 U.S.C.A. 
§§ 1703(a), 1725, 1728, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 17.52, 17.120, 17.1000-17.1002 (2008); Veterans' 
Mental Health and Other Care Improvements Act of 2008, Pub. 
L. No. 110-387, § 402, ___ Stat. ___ (2008).

3.  The criteria for establishing entitlement to payment or 
reimbursement of private medical expenses are not met for 
expenses the Veteran incurred at Memorial Hospital of 
Converse County from January 26, 2006 through February 10, 
2006.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 17.52, 17.120, 17.1000-17.1002 
(2008); Veterans' Mental Health and Other Care Improvements 
Act of 2008, Pub. L. No. 110-387, § 402, ___ Stat. ___ 
(2008).

4.  The criteria for establishing entitlement to payment or 
reimbursement of private medical expenses are not met for 
expenses the Veteran incurred at Wyoming Medical Center from 
October 2, 2006 through October 7, 2006.  38 U.S.C.A. 
§§ 1703(a), 1725, 1728, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 17.52, 17.120, 17.1000-17.1002 (2008); Veterans' 
Mental Health and Other Care Improvements Act of 2008, Pub. 
L. No. 110-387, § 402, ___ Stat. ___ (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and its implementing 
regulations do not apply to claims for benefits governed by 
38 C.F.R. Part 17 (the governing regulations for 
reimbursement of private medical expenses).  See 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001).  A letter in February 2006 
advised him of what is needed to establish entitlement to VA 
reimbursement of private medical expenses (and where to seek 
any further information desired).

II.  Entitlement to Payment or Reimbursement of Unauthorized 
Medical Expenses

Historically, VA clinical records show that the Veteran was 
seen for a six month check up on July 20, 2005.  His blood 
pressure was initially high when he came in but on recheck it 
was okay.  His heart was noted to have regular rhythm, a bit 
rapid.  His cholesterol was 139.  The impression included 
hypercholesterolemia, tobacco use disorder, hypertension, 
lumbosacral spine disability and gastroesophageal reflux 
disease.

The Veteran developed chest pain during a dental appointment 
on January 2, 2006.  He was taken to the emergency room at 
Lander Valley Medical Center and his chest pain was relieved 
by one nitroglycerin.  He subsequently underwent a stress 
test, which was positive.  

On January 11, 2006, the Veteran was seen for a cardiac 
surgery consultation at Wyoming Medical Center.  At that time 
he denied any symptoms of PND or orthopnea.  He denied any 
significant palpitations.  He was in no acute distress.  
Laboratory tests (to include blood chemistry) were completed 
as a part of a pre-operative examination screening.  

On January 12, 2006, the Veteran underwent cardiac 
catheterization, which revealed significant three-vessel 
coronary atherosclerotic disease as well as 3+ mitral 
regurgitation.  He had normal left ventricular function.  He 
was therefore referred for a possible bypass surgery and 
possible mitral valve repair or replacement.  The risks and 
benefits of the procedure were explained to the Veteran.  He 
consented to the surgery.

On January 16, 2006, the Veteran was admitted electively for 
surgery at Wyoming Medical Center.  (The surgery apparently 
had been scheduled for January 13, 2006, but was rescheduled 
for January 16, 2006 after the cardiac surgeon had an 
emergency.)  The Veteran underwent coronary artery bypass 
grafting times four and a mitral valve replacement.  He was 
also followed for severe peripheral vascular disease.  
Following surgery, he had some confusion; however, he 
progressed to the point of discharge on January 25, 2006.  On 
that day, he was discharged to home with home health nursing.

A January 26, 2006 VA nursing telephone note indicates that a 
fax was obtained for the Veteran to have Avandia.  The 
Veteran's wife indicated that she took the Veteran to the 
doctor that day and his blood sugar was fine.  Therefore, he 
was no longer in need of the prescription.  She also reported 
that she took the Veteran to the hospital again that day for 
lower extremity weakness and falling; he was admitted.

Private hospitalization records show that on January 26, 
2006, the Veteran's family brought him to the emergency room 
at Memorial Hospital of Converse County.  Since being 
discharged from Wyoming Medical Center, the Veteran's 
confusion and hallucinations continued.  In addition, the 
Veteran's history of pain in his legs was noted.  His family 
felt that they were unable to care for him at home.  Upon 
arrival to the hospital, the Veteran exhibited confusion.  
The exact etiology was unclear.  It was felt best to admit 
the Veteran for investigation and supportive care.  After 
evaluation, it was felt that the Veteran's confusion, 
delusions and hallucinations were likely multifactorial 
(including occult infection, stress and late effects of 
alcohol withdrawal.  Treatment continued and the Veteran was 
no longer hallucinating on January 30, 2006.  He was 
"clinically stable."  After cardiac rehab, the Veteran was 
discharged on February 10, 2006.  Records show that the 
Veteran had coverage for expenses for at least part of the 
period at issue under Medicare Part A.

On October 2, 2006, the Veteran was admitted to Wyoming 
Medical Center with complaints of shortness of breath.  He 
was found to have partial dehiscence with a perivalvular leak 
from his mitral valve prosthesis.  He underwent a median 
sternotomy with repair of mitral valve perivalvular leak and 
a coronary bypass grafting times one with a saphenous vein 
graft to the posterior descending artery.  The Veteran was 
discharged on October 7, 2006.  Records show that the Veteran 
had coverage under Medicare Parts A and B. 
To date, the veteran has not established service connection 
for any disability.

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  Under 38 U.S.C.A. § 1728, VA is 
required to pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran for an 
adjudicated service-connected disability, for a non service-
connected disability associated with and held to be 
aggravating a service-connected disability or for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability; and (3) 
Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical or treatment 
had been or would have been refused.  See also 38 C.F.R. § 
17.120.  All three of these statutory requirements must be 
met before payment may be authorized.  See Hayes v. Brown, 6 
Vet. App. 66, 68 (1993).

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), the veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) (not applicable here).
(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. 
§ 17.1002.

On October 10, 2008, the Veterans' Mental Health and Other 
Care Improvements Act of 2008, was signed by the President.  
This bill makes various changes to veteran's mental health 
care and also addresses other health care related matters.  
In pertinent part it amends 38 U.S.C.A. §§ 1725 and 1728 to 
make mandatory, as opposed to discretionary, the 
reimbursement of the reasonable value of emergency treatment 
of an "eligible" veteran furnished by a non-VA facility, if 
all of the pertinent criteria outlined above are otherwise 
satisfied.  See Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, § 402, ___ 
Stat. ___ (2008).  Additionally, this amendment added a 
provision, which essentially expands one of the criteria that 
defines the meaning of "emergency treatment" to include 
treatment rendered until such time as the veteran can be 
transferred safely to a VA facility or other Federal facility 
and such facility is capable of accepting such transfer; or . 
. . such time as a Department facility or other Federal 
facility accepts such transfer if: (I) at the time the 
veteran could have been transferred safely to a Department 
facility or other Federal facility, no Department facility or 
other Federal facility agreed to accept such transfer; and 
(II) the non-Department facility in which such medical care 
or services was furnished made and documented reasonable 
attempts to transfer the veteran to a Department facility or 
other Federal facility.  

As the Veteran's claims are denied on bases not affected by 
the Veterans' Mental Health and Other Care Improvements Act 
of 2008, further discussion of the changes under this Act is 
not necessary. 

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The threshold legal criteria for entitlement under 
38 U.S.C.A. § 1728 include that the Veteran must have a 
service-connected disability (notable in that regard is that 
Vocational Rehabilitation is provided to veterans work-
impaired due to service connected disability).  As the 
Veteran has no service-connected disabilities, a threshold 
legal requirement for establishing entitlement to benefits 
under 38 U.S.C.A. § 1728 is not met, and such benefit must be 
denied due to lack of entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Consequently, the 
analysis must turn to consideration of entitlement under 
§ 1725.

A.  Wyoming Medical Center on January 11, 2006

One of the requirements for establishing entitlement under 
38 U.S.C.A. § 1725 is that the treatment was for a medical 
emergency, i.e., a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.  The Veteran's laboratory tests on January 
11, 2006 were ordered as a part of a pre-operative 
examination screening.  Records show that he was not in acute 
distress.  Consequently, a requirement for establishing 
entitlement to reimbursement or payment under 38 U.S.C.A. § 
1725 is not met, and payment or reimbursement for these 
expenses is not warranted.  As each of the above-listed (a 
through i) criteria in 38 C.F.R. § 17.1002 must be satisfied 
to established entitlement under 38 U.S.C.A. § 1725, there is 
no need to address whether all other requirements for such 
reimbursement are met.  It is noteworthy nonetheless that his 
records include a notation that he had Medicare coverage (and 
therefore did not meet another of the criteria under 
38 C.F.R. § 17.1002

B.  Wyoming Medical Center from January 16, 2006 through 
January 26, 2006

As noted above, for entitlement to payment or reimbursement 
under 38 U.S.C.A. § 1725 the treatment had to be for a 
condition that presented a medical emergency.  Clearly, that 
was not the case with the Veteran's January 16, 2006 surgery.  
Bypass surgery and mitral valve repair or replacement were 
recommended on January 12, 2006.  The surgery was initially 
scheduled for the following day, but was postponed and 
rescheduled for January 16, 2006 because the cardiac surgeon 
had [another] emergency.  It is clear that the Veteran's 
surgery was not for a condition considered by his treatment 
provider to be of such nature that delay would have been 
hazardous to his health.  Given that this necessary 
precondition for reimbursement or payment under 38 U.S.C.A. § 
1725 is not met, there is no need to address whether all 
other requirements for such reimbursement are met.  However, 
it is also noteworthy that it is not shown that VA facilities 
were not feasibly available for the Veteran's surgery.  He 
was not in acute distress at the time that surgery was 
suggested, and there is nothing of record to suggest that an 
attempt to use VA facilities prior to going to Wyoming 
Medical Center would not have been considered reasonable by a 
prudent layperson.  Furthermore, the record shows that he had 
Medicare Parts A & B coverage, which is another bar to this 
benefit sought.

C.  Memorial Hospital of Converse County from January 26, 
2006 through February 10, 2006

The record shows that for the period at issue, part of the 
Veteran's bills for the treatment in question were paid by 
Medicare Part A, which constitutes a legal bar to 
reimbursement under 38 U.S.C.A. § 1725 for such period.  
Inasmuch as each of the listed criteria in 38 C.F.R. § 
17.1002 must be satisfied in order to establish entitlement 
to benefits under 38 U.S.C.A. § 1725, there is no need to 
address whether further requirements are met.  Accordingly, 
the payment or reimbursement sought for the services provided 
by Memorial hospital from January 26, 2006 through February 
10, 2006 must be denied.  

D.  Wyoming Medical Center from October 2, 2006 through 
October 7, 2006

Once again, the Board notes that 38 U.S.C.A. § 1725 requires 
that there be no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the 
emergency treatment at issue.  The record shows that the 
Veteran's bills for the treatment in question were paid by 
Medicare Parts A and B (he apparently seeks reimbursement for 
charges Medicare declined to cover), which constitutes a 
legal bar to reimbursement under § 1725.  See 38 C.F.R. § 
17.1002.  As noted above, there is no need to consider 
whether other requirements are met, or not satisfied. 
ORDER

Payment or reimbursement of unauthorized medical expenses the 
Veteran incurred at Wyoming Medical Center on January 11, 
2006 is denied. 

Payment or reimbursement of unauthorized medical expenses the 
Veteran incurred at Wyoming Medical Center from January 16, 
2006, through January 25, 2006 is denied. 

Payment or reimbursement of unauthorized medical expenses the 
Veteran incurred at Memorial Hospital of Converse County from 
January 26, 2006, to February 10, 2006 is denied. 

Payment or reimbursement of unauthorized medical expenses the 
Veteran incurred at Wyoming Medical Center from October 2, 
2006, to October 7, 2006 is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


